Citation Nr: 0101551	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  94-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left arm and shoulder (minor), muscle 
group II, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease (DJD), of both shoulders and the cervical spine as 
secondary to the service-connected disability of the GSW of 
the left arm and shoulder, muscle group II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
January 1946.

The current appeal arose from an April 1993 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to and 
increased evaluation for residuals of a gunshot wound of the 
left arm and shoulder, and service connection for DJD of both 
shoulders and the cervical spine as secondary to the service-
connected left shoulder disability.

In August 1994 the RO the veteran provided oral testimony 
before a Hearing Officer at the RO, a transcript of which has 
been associated with the claims file.

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicatory actions.  

In June 2000 the RO affirmed the determinations previously 
entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Residuals of a gunshot wound of the left arm and 
shoulder, muscle group II, are productive of moderately 
severe disability to muscle group II of the left 
(minor/nondominant) shoulder.


2.  DJD of both shoulders and the cervical spine are not 
causally related to, or worsened by, the service-connected 
disability of the left arm and shoulder, muscle group II.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a GSW of the left arm and shoulder, 
muscle group II, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 
5302 (effective prior to and after July 3, 1997).

2.  DJD of both shoulders and the cervical spine is not 
proximately due to, the result of, or aggravated by the 
service-connected disability of the left arm and shoulder, 
muscle group II.  38 U.S.C.A. § 5017 (West 1991);  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that in February 1945, the 
veteran sustained shell fragment wounds (SFW) of the right 
arm and shoulder during action with an organized enemy.  
Examination revealed a 3/4 inch transverse laceration in the 
midline over the 8th cervical vertebra.  There was 
generalized stiffness and numbness of the left arm and 
shoulder, it was otherwise indicated as negative.  

Entries on an abstract of medical history in March, April and 
May 1945 show diagnoses of shell fragment wounds of the right 
arm and shoulder.

A medical examination report in March 1945 shows the veteran 
was hit in the back and left shoulder by shrapnel.  It was 
noted that his left arm was weak for 10 days and his shoulder 
was swollen and painful.  It was indicated that at that time, 
he was feeling fine.  Physical examination revealed a small 
healed scar one inch long over the spinous process of the 1st 
dorsal vertebrae.  It was further indicated that fragments 
entered over the 1st dorsal vertebral spine.  The veteran 
reported that his left shoulder was swollen and could not be 
abducted for 10 days.  There was no sensory or motor loss of 
either arm or hand.  X-ray examination of the upper dorsal 
spine showed a rifle bullet in the lateral view lying in the 
soft tissues posterior to the thoracic cage at the level of 
the 2nd thoracic vertebra.

In April 1945 the veteran's diagnosis was changed from SFW of 
the right arm and shoulder to no disease by reason of 
convalescent leave.  In May 1945 the record indicates that he 
was fit for duty.  Examination in July 1945 revealed the 
veteran's complaints of pain and weakness of the left scapula 
region.  On physical examination, there was no tenderness, 
limitation of motion, atrophy or sensory disturbance in the 
left arm or shoulder.  There was a healed scar over the 1st 
thoracic spine.

Examination in January 1946 for the purpose of discharge 
revealed a history of shrapnel of the right arm and shoulder.  
The examination otherwise revealed negative findings.

In January 1946 the veteran was service connected for scars 
of the right arm and shoulder, residual of GSW bullet 
retained in shoulder, and assigned a 10 percent disability 
evaluation. 

In an October 1946 letter, the veteran's private physician 
stated he had found that he (the veteran) was still suffering 
with a disability of his left arm.  The physician noted that 
there was numbness over the veteran's left shoulder with 
moderate atrophy of the left upper arm.  Also, he had twinges 
of pain through the arm from time to time.  It was noted that 
his condition followed an injury from a sniper's bullet 
lodged in the left shoulder, which was removed in May 1946.

A December 1946 VA examination report shows the veteran 
complained of pain in his left shoulder and left side of his 
neck, usually with use of his arm.  He also complained of 
numbness in the left shoulder and numbness, and weakness in 
his left arm.  Examination revealed a scar at the GSW 
entrance over the 1st thoracic spine, which was well healed, 
nonadherent and cured.  There was also a postoperative scar, 
running from the clavicular junction toward the neck, from 
removal of the rifle bullet, which was well healed, and 
nonadherent.  There was no evidence of atrophy of shoulder 
girdle.  On measurement there was about 1/4 to 1/8-inch 
difference in both arms which the examiner noted was normal 
for a right handed individual.  His handgrip was strong and 
resistance of biceps was normal.  All shoulder motions were 
free and normal.  It was emphasized that it was his left 
shoulder and not his right shoulder.  The diagnosis was 
residuals of a GSW of the left shoulder manifested by pain on 
use of the arm.  

By rating decision in January 1947, the January 1946 rating 
decision was amended to show the correct location of the of 
the injury as the left arm and shoulder and the evaluation 
was increased to 20 percent.

In October 1992 the veteran filed a claim for an increased 
evaluation for his service-connected GSW of the left shoulder 
and arm.  He asserted that he was shot in the spine and the 
bullet was lodged in his left shoulder where it was removed.  
He stated that the wound affected both shoulders and he had 
pain in both shoulders.  He further stated that he had not 
seen a doctor in years.  He also stated that he was taking 
aspirin for relief.

A February 1993 VA examination report shows the veteran 
described pain and marked limitation of motion in both 
shoulders.  Physical examination revealed a well-healed and 
nontender scar about his left shoulder and scapula area 
slightly to the left and overlying the T-2 spinous process.  
A scar over the anterior superior aspect of his left 
shoulder, the site of removal of the bullet, was mildly 
tender.  There was severe limitation of motion with almost 
absent scapulohumeral motion.  

Essentially all motion in his upper extremities was by 
scapular movement.  He had at the most 5 to 10 degrees of 
scapulohumeral motion in both shoulders and only a very 
slight jog of internal and external rotation at the 
scapulohumeral joints.  By use of his scapular musculature he 
could elevate both upper extremities in forward elevation 
about 60 percent of normal, that is to about 20 degrees above 
shoulder level.  With lateral abduction, he could only raise 
the upper extremities about 45 degrees using his scapular 
movement.  

X-rays of both shoulders showed moderately advanced 
osteoarthritic changes in both shoulders, particularly with 
large spurs on the medial inferior aspect of both humeral 
heads with narrowing of the scapulohumeral joints.  X-rays of 
the cervical spine showed moderate narrowing of the 
intervertebral disks spaces. 

The diagnosis was history of GSW, posterior aspect of the 
neck and left shoulder, involving the soft tissue just above 
the scapula to the lateral aspect of the clavicle.  The 
examiner noted that he did not believe that the GSW 
contributed in any way to the veteran's current problem with 
his shoulders, since his shoulders were symmetrically 
involved and the left shoulder and right shoulder were 
equally limited.  A further diagnosis was osteoarthritis of 
both shoulders at the scapulohumeral joints, with a marked 
degree of adhesive capsulitis.  

There was almost a complete loss of scapulohumeral motion.  
All movements in the upper extremities were by scapular 
movement which was fairly adequate.  There was 45 degrees of 
abduction in each upper extremity, practically no internal 
and external rotation of the scapulohumeral joints, and 
limited forward elevation of both upper extremities.  The 
examiner noted that the veteran had a marked impairment of 
shoulder motion bilaterally.

X-rays taken in August 1993 reveal the head of the humerus 
was flattened and there was an osteochondroma arising from 
the inferior lip.  The joint space was narrow and sclerotic 
on its margins.  There appeared to be deformity of the 
scapula, apparently related to prior trauma.  


The findings suggested a prior scapular fracture with 
degeneration of the humeroscapular articulation and 
superimposed degenerative eburnations.  The diagnosis was 
extensive degenerative disease involving the left shoulder 
joint.

At his personal hearing in August 1994 the veteran testified 
that the disability to his left arm and shoulder was worse 
than reflected in the currently assigned disability 
evaluation.  He stated that osteoarthritis of the left 
shoulder should not be included in the evaluation because he 
did not have arthritis in it.  He further testified that he 
was not concerned with his right shoulder.  He was concerned 
with his left shoulder and neck.  He stated that there was a 
constant pain and a great amount of pain when he tried to put 
on a belt, and he could find the hole in a shirt with his 
left arm.  

He further stated that he no longer could sleep on his side 
without having severe pain upon waking and moving his arm.  
Hearing Transcript (Tr.), p. 2.  He testified that he had to 
drive with his right hand, and if he used his left hand, he 
had to hold the steering wheel on the bottom.  He also 
testified that he had a hard time combing his hair.  Tr., p. 
3.  He stated that he did not take pain medication because he 
took medication due to prostate cancer, and other medications 
might cause detrimental side effects.  Tr., p. 4.

Regarding the GSW, he reported that the bullet entered his 
spine, hit the bone, turned around, and stayed lodged in his 
shoulder.  Tr., p. 4.  He stated that he was not receiving 
ongoing treatment for his left shoulder and cervical spine.  
Tr., p. 5.  

X-rays of the shoulders taken in November 1995 showed 
advanced DJD of both shoulders.  The left shoulder showed 
flattening of the glenoid fossa with remodeling as well as 
marked sclerotic changes and spurring in the scapula.  There 
was also remodeling of the humeral head with spurring of the 
superior-inferior aspect in relationship to the glenoid 
fossa.  There was a decreased space between the acromion 
superior humeral head. 

A February 1997 VA examination report shows that the 
veteran's GSW was treated in-service and shrapnel later 
removed in 1946.  He reported that he did not have a lot of 
problems with his shoulder after that except perhaps some 
weather-change ache.  He further reported that he did not 
have problems with limited motion or with pain until about 
six years prior when he started getting progressive stiffness 
in his shoulder, and during the past four years when he had 
pain associated with the stiffness.  He stated that the pain 
bothered him at night and he must sleep on his back.  If he 
lay on either side, one or the other arm would still become 
numb.  He further stated that he worked as a builder and had 
to stop working because of the pain in using his left 
shoulder.  He emphasized that the pain and not stiffness 
limited his ability to work.

Physical examination revealed a well-healed nontender scar 
posterior and parallel with the clavicle.  The entry wound 
was opposite the 2nd dorsal spinous process but lateral to 
the left side.  On the left shoulder the veteran had 80 
degrees of flexion, and any attempt to go higher resulted in 
complaints of pain.  External rotation was 15 degrees.  He 
had obvious moderately severe pain when the arm was taken to 
the extreme of motion or pressure was placed against the 
shoulder as with pushing against the resistance of the 
examiner.  The diagnosis was status following GSW to the left 
shoulder probably in the region of the acromion with residual 
limitation of motion and pain.

The examiner commented that the numbness the veteran got at 
night was due to his position in bed and coincidental to the 
GSW.  The examiner further commented that he did not believe 
that the veteran had significant pain when he attempted to 
use the arm with work; nor did he believe that the pain was 
the cause of the limitation of motion, but the basis of the 
injury was the cause of limitation of motion.  He stated that 
the limitation of motion was probably associated with marked 
degeneration of the glenoid and some shoulder cuff problems.  
The pain also was associated with the oseteoarthritic problem 
that had developed with the deterioration of the glenoid.  
The examiner opined that about half of the loss of functional 
ability was due to the limitation of motion and scarring and 
about half associated with pain.


X-rays revealed advanced degenerative changes of the left 
glenohumeral joint with joint space thinning and bulky 
osteophytes inferiorly.  X-rays also showed degenerative 
changes of both shoulders.

A November 1997 VA examination report shows the veteran 
related that his neck was not much of a problem, and his 
right shoulder had no symptoms.  He stated that his left 
shoulder had some pain all the time, and he was taking two 
Tylenol every eight hours.  He further stated that he could 
not sleep on his left shoulder.  

On examination of the left shoulder there was a 30 degree 
internal rotation contracture with further internal rotation 
to 60 degrees.  There was 15 degrees of glenohumeral 
abduction.  The left shoulder had a certain small range of 
movement available whereas the right seemed essentially 
fused.  Strength in the upper extremity musculature seemed 
essentially good on both sides.  

The diagnoses were bilateral degenerative arthritis of the 
shoulders and degenerative cervical disk disorder.  The 
examiner noted that there was no record that totally excluded 
the possibility that the missile contacted the glenohumeral 
joint area.  The examiner stated that he did not believe the 
degenerative shoulder joints or the cervical disk were caused 
by the missile injury.  He further stated that he did not 
believe the arthritis or DJD of the veteran's shoulder and 
the spine was aggravated or made worse by the service 
connected residuals of a GSW to the left shoulder.  He stated 
that he had reviewed the x-rays and there was no suggestion 
of a missile injury to the glenohumeral area or adjacent bone 
area. 

X-rays of both shoulders in November 1997 showed advanced 
degenerative changes of the glenohumeral joint spaces 
bilaterally with joint space narrowing and bulky osteophytic 
projection inferior aspect of each humeral head, both of 
which were deformed.





X-rays of the cervical spine showed curvature and alignment 
within normal limits.  Vertebral bodies were of average 
height.  There was thinning at the C3-C-7 disc spaces and 
posterior osteophytes multiple levels compatible with DJD.  
There was nothing acute identified.  The spine appeared 
osteoporotic.  


Criteria

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.


Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183,187 (1996).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5302, reveals no changes in the 
evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

The Rating Schedule provides ratings for injuries to the 
nondominant side extrinsic muscles of shoulder girdle, 
including the pectoralis major II (costosternal), latissimus 
dorsi and teres major, pectoralis minor and rhomboid, muscle 
group II, when there is evidence of slight (0 percent), 
moderate (20 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5302. 

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated. Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).


A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile.  3 8 C.F.R. § 4.72.



By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscles affecting the motion 
of a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings. 38 C.F.R. § 4.55.

The new provisions of 38 C.F.R. § 4.55, in pertinent part, 
provide as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306). 

(c) There will be no rating assigned for muscle groups, which 
act, upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.




(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical 
regions, which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).  
(Authority: 38 U.S.C. 1155 [29 FR 6718, May 22, 1964, as 
amended at 43 FR 45349, October 2, 1978; 62 FR 30238, June 3, 
1997).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The Board also notes 
that in DeLuca v. Brown, 2 Vet. App. 202, 206 (1995) the 
United States Court of Appeals for Veterans Claims (Court) 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examination must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." 

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Service Connection

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (2000). 

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

Increased evaluation for residuals of a 
gunshot wound (GSW) of the left arm and 
shoulder, muscle group II, currently 
evaluated as 20 percent disabling.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  



The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A(a)(1)-(3) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)).

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected disability.  

As noted above, this case was previously remanded to the RO 
for additional development.  The Board is satisfied that the 
requested development has been completed.

The veteran has been provided VA examinations in connection 
with his claim for increased compensation benefits for his 
service-connected disability, and other evidence has been 
obtained which is probative thereof.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.

The veteran was given the opportunity to submit additional 
evidence, and provided oral testimony before a Hearing 
Officer at the RO.  The Board is unaware of any additional 
evidence that has not already been requested and/or obtained 
that is pertinent to the veteran's appeal.  

The Board notes that the regulations concerning muscle 
disabilities changed during the pendency of the veteran's 
appeal therefore, the version more favorable to the veteran 
will apply in an evaluation of his claim.  See Karnas, supra.

With respect to the veteran's increased disability evaluation 
claim the record shows that the RO considered only the rating 
criteria in effect prior to July 3, 1997.  Since there were 
no substantive changes made to the revised schedule criteria, 
and the revised schedule merely updated the criteria in 
accordance with current medical terminology and ensured 
unambiguity, the Board has determined that the veteran would 
not be prejudiced if the Board proceeded with appellate 
consideration on the claim presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In this case the veteran is currently receiving 20 percent 
disability evaluation for residuals, GSW, left arm and 
shoulder, muscle group II (minor/nondominant) disability 
under both versions of the regulations, that is, prior to 
July 3, 1997 at 38 C.F.R. § 4.73, Diagnostic Code 5302 (1996) 
and subsequent to July 3, 1997 at 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (effective July 3, 1997).  In order to 
warrant a higher evaluation to 30 percent (the 
minor/nondominant maximum evaluation under the old or new 
versions of the regulations) the evidence must demonstrate 
that the manifestations of the veteran's service-connected 
disability is severe.

The evidence shows that while in service, the veteran 
received in-patient treatment for his GSW from approximately 
February 20, 1945 to April 2, 1945.  Upon discharge from the 
military he had no apparent residuals from his GSW injury.  
Subsequent to removal of the bullet, in 1946, his shoulder 
motions were free and normal, but there was pain on use of 
his arm.  There is no indication in the record of treatment 
for residuals of GSW of the left arm and shoulder from 1946 
to 1993.  

VA examination in 1993 showed he had severe limitation of 
motion and he was diagnosed with extensive degenerative 
disease of the left shoulder joint.  However, the examiner 
opined that the GSW was not the cause of his shoulder 
problem.  Examination in 1997 revealed the veteran had 
moderately severe pain on motion associated with his left 
shoulder and he was diagnosed with status post GSW of the 
left shoulder with residual limitation of motion and pain.

The cumulative evidence in this instance most nearly 
approximates a moderately severe disability as a result of 
the veteran's GSW.  As such, the 20 percent evaluation is 
appropriate.  The evidence is not indicative of severe 
disability, as noted in the above stated criteria, as a 
result of the veteran's GSW.  Therefore a higher rating of 30 
percent is not warrant under Diagnostic Code 5302.

There is yet another avenue of approach in considering the 
veteran's claim for an increased evaluation for his 
disability involving residuals of a gunshot wound (GSW) of 
the left arm and shoulder, muscle group II in light of a 
grant of less than the maximum disability evaluation under 
the above diagnostic code and medical evidence, which 
establishes that the veteran experiences the loss of 
functional ability due to limitation of motion and pain.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra at 204-7.  In this instance, an additional 
rating pursuant to §§ 4.40, 4.59, and the holding in DeLuca 
is not warranted because Diagnostic Code 5302 is not 
predicated on loss of motion.  See Johnson v. Brown,  9 Vet. 
App. 7, 11 (1996).  In addition, the evaluation of muscle 
disabilities specifically accounts for loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56.

Another way that a rating in excess of 20 percent for the 
purpose of the present determination can be assigned for the 
veteran's residuals of a gunshot wound (GSW) of the left arm 
and shoulder, muscle group II disability is on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321 (b)(1) 
which requires the presence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


Here, the RO determined that this case did not warrant 
submission for extra-schedular consideration because there 
were no exceptional factors or circumstances associated with 
the veteran's disablement.  

The Board finds that the disability picture is not unusual or 
exceptional in nature as to warrant referral of his case to 
the Under Secretary or to the Director for review for 
consideration of extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound (GSW) of the left arm and shoulder, muscle group II 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  


Service connection for DJD of both 
shoulders 
and the cervical spine as secondary to 
the service-connected disability of GSW, 
left arm and shoulder, muscle group II.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).




The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board notes that the 
evidentiary record is complete.  Moreover, the veteran has 
been afforded the benefit of several VA examinations, the 
most recent of which was definitive and specifically 
addresses his claims.  Despite his contentions to the 
contrary, the most recent VA examination shows the VA 
examiner reported that DJD of the veteran's shoulder and 
spine was not aggravated or made worse by the service 
connected residuals of a GSW to the left shoulder.  

The examiner stated that his review of x-rays made no 
suggestion of a missile injury to the glenohumeral area or 
adjacent bone area.  Accordingly, the veteran's claim of 
having contracted DJD of both shoulders and the cervical 
spine as the result of his service-connected disability of 
the GSW of the left arm and shoulder, muscle group II is not 
supported by the evidentiary record.  Based upon the 
foregoing, the veteran's claim of entitlement to service 
connection for DJD of both shoulders and the cervical spine 
as secondary to the service-connected disability of the GSW 
of the left arm and shoulder, muscle group II must be denied.

Moreover, while the veteran as a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, he is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  


In this case, the veteran is not competent to claim that he 
has DJD of both shoulders and in the cervical spine as 
secondary to the service-connected disability of the GSW of 
the left arm and shoulder, muscle group II.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed osteoarthritis or DJD, of both shoulders 
and the cervical spine as secondary to the service-connected 
disability of the GSW of the left arm and shoulder, muscle 
group II are related to a disease or injury incurred during 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for DJD of both shoulders 
and the cervical spine as secondary to the service-connected 
disability of the GSW of the left arm and shoulder, muscle 
group II.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound (GSW) of the left arm and 
shoulder, muscle group II is denied.

Entitlement to service connection for DJD of both shoulders 
and the cervical spine as secondary to the service-connected 
disability of the GSW of the left arm and shoulder, muscle 
group II is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

